Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0027894.   The improvement comprises a first semiconductor layer, a second semiconductor layer, and a third semiconductor layer between the first and second semiconductor layers; a plurality of gate electrodes on the second semiconductor layer; a plurality of channel structures penetrating the first, second and third semiconductor layers. In addition, there is no second reference of the record remedying the deficiencies of Son’s teachings with proper motivation.
	In re claim 8, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0027894. The improvement
comprises a first semiconductor layer, a second semiconductor layer on the first semiconductor layer; a plurality of gate electrodes on the second semiconductor layer; a plurality of channel structures penetrating the first and second semiconductor layers and an upper charge storage film in contact with a side surface of the second semiconductor layer.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0027894. The improvement at least comprises a first semiconductor layer, a second semiconductor layer on the first semiconductor layer and a third semiconductor layer between the first semiconductor layer and the second semiconductor layer; and the plurality of electrode third semiconductor layer including an opening that partially exposes an upper surface of the first semiconductor layer.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HSIEN MING  LEE
Primary Patent Examiner
Art Unit 2814
May 5, 2021



/HSIEN MING LEE/